                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

MARTY COSBY,                                      )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )              No. 3:17-CV-278
                                                  )
CLAIBORNE COUNTY BOARD of                         )
EDUCATION,                                        )
SAM OWENS, and                                    )
CONNIE HOLDWAY,                                   )
                                                  )
              Defendants.                         )


                               MEMORANDUM OPINION

       This matter is before the Court on Plaintiff’s motion to alter or amend the judgment

[doc. 47], filed after this Court granted summary judgment in favor of Defendants, and

dismissed the case. Defendants have filed a response in opposition to the motion [doc. 48],

and Plaintiff has replied [doc. 49]. For the reasons stated below, Plaintiff’s motion to alter

or amend the judgment will be granted in part and denied in part.

                                I.      Background

       Plaintiff, Marty Cosby, filed suit against the Claiborne County Board of Education,

Connie Holdway, individually and officially as Director of Claiborne County Schools, and

Sam Owens, individually and officially as a member of the Claiborne County Board of

Education and Finance Director for the Claiborne County government, alleging claims of

First Amendment retaliation based on political association, as well as various state law
causes of action. [Doc. 1-2 at 266-85]. The amended complaint, which was initially filed

in state court, was removed to federal court. [Doc. 1].

       Defendants sought summary judgment in this Court. [Doc. 26]. During the

summary judgment proceedings, the facts showed that Plaintiff was employed by

Claiborne County Schools from 1981 until 2016, during which time he worked as both a

teacher and a principal at Forge Ridge Elementary School. [Doc. 35-1 at 1]. In May 2015,

Plaintiff was transferred from his position as principal at Forge Ridge to the position of

co-principal at TNT Primary School. [Doc. 35-1 at 2]. Plaintiff alleged that Holdway

transferred him to TNT Primary based on a false allegation that he had been insubordinate.

[Doc. 35-1 at 2]. Instead, Plaintiff alleged, Holdway transferred him because he supported

Dennis Cook for county mayor in a political race against Jack Daniels in 2014. [Doc. 35-1

at 6-7]. Plaintiff insinuated that Owens, who was an outspoken supporter of the Daniels

campaign, used his positions as a member of the Claiborne County Board of Education and

Finance Director to improperly influence Holdway’s decision to transfer Plaintiff. [Doc.

27-10 at 33; Doc. 35-1 at 7]. After Plaintiff filed the instant suit, the school board ordered

an audit on Forge Ridge, which Plaintiff alleged indicated to the community that he had

been involved in wrongdoing. [Doc. 27-9 at 8-9].

       This Court granted Defendants’ motion for summary judgment, concluding that

Plaintiff had not shown a genuine issue of material fact existed as to either of his First

Amendment retaliation claims, which related to his termination and the later audit,

respectively. [Doc. 45 at 6-15]. This Court declined to exercise supplemental jurisdiction



                                              2
over Plaintiff’s remaining state law claims. [Id. at 15]. Accordingly, the Court dismissed

the action. [Doc. 46].

       Plaintiff has now filed a motion to alter or amend the judgment. [Doc. 47]. First,

Plaintiff argues that, rather than dismissing this civil action upon the grant of summary

judgment, this Court should have remanded his state law claims, over which this Court

declined to exercise supplemental jurisdiction, back to the Claiborne County Circuit Court.

[Id. at 1-2]. Plaintiff also asks this Court to reconsider the merits of its decision. [Id. at

2-5]. Moreover, pursuant to Fed. R. Civ. P. 59(a)(2), Plaintiff requests permission to take

additional testimony, and for this Court to amend its findings of fact and conclusions of

law based on the additional proof. [Doc. 47 at 4; Doc. 47-1 at 2].

       Defendants respond that the salient facts were before the Court when it issued its

order granting summary judgment, and, to the extent that Plaintiff failed to present any

argument or evidence, such was Plaintiff’s responsibility. [Doc. 48 at 1-2]. As to the issue

of remand, Defendants state that no action is necessary because “Plaintiff’s state law claims

exist in accordance with procedures set forth in” 28 U.S.C. § 1367. [Id. at 2]. Finally,

Defendants argue that Plaintiff’s reliance on Rule 59(a)(2) is faulty, because such governs

procedures after trial, and therefore, is inapplicable here. [Id.].

       Plaintiff replies as to the issue of remand only, arguing that, under 28 U.S.C.

§ 1441(c), a district court may determine all the issues in a case that has been removed to

federal court, or may remand all matters in which state law predominates. [Doc. 49 at 1].

Plaintiff asserts that, in the interests of judicial economy and justice, this Court should



                                               3
remand the state matters over which it declined to exercise supplemental jurisdiction. [Id.

at 2].

                                    II.    Analysis

         Plaintiff cites only Rule 59(a)(2) as the basis for his motion. As the instant action

never went to trial, Rule 59(a)(2), which is a request for a new trial, is inapplicable.

However, in the interest of justice, this Court considers Plaintiff’s motion under the

applicable rules.

         Federal Rule of Civil Procedure 59(e) states that a party may file a motion to alter

or amend the judgment within 28 days from an entry of judgment. Fed. R. Civ. P. 59(e).

Rule 59(e) permits a court to alter judgment based on “(1) a clear error in law; (2) newly

discovered evidence; (3) an intervening change in controlling law; or (4) a need to prevent

manifest injustice.” Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612, 615

(6th Cir. 2010) (quotation omitted). A Rule 59(e) motion “is not an opportunity to re-argue

a case.” Sault Ste. Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir.

1998). Additionally, Federal Rule of Civil Procedure 60(b) allows a court to relieve a party

from a final judgment for specific reasons, including mistake, inadvertence, or “any other

reason that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6). However, like Rule 59(e), a Rule

60(b) motion is not intended to give a party unsatisfied with an earlier ruling another chance

to reargue the issues already considered and decided.          Tippins v. NWI-1 Inc., No.

16-cv-10140, 2016 WL 5686381, at *2 (E.D. Mich. Oct. 3, 2016) (citing GEICO Indem.

Co. v. Crawford, 36 F. Supp. 3d 735, 739 (E.D. Ky. 2014)).



                                               4
       To the extent that Plaintiff reargues the merits of the case and asks this Court to

reconsider its prior decision on those merits, Plaintiff is not entitled to relief. See Engler,

146 F.3d at 374; Tippins, 2016 WL 5686381, at *2. Thus, Plaintiff’s motion will be denied

to the extent that he seeks reconsideration of the merits. Further, to the extent that Plaintiff

seeks to reopen the motion for summary judgment, to present additional evidence, Plaintiff

had the burden to present specific facts demonstrating that there is a genuine issue of trial,

in responding to the motion for summary judgment. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586-87 (1986). If Plaintiff believed that more discovery was

necessary to adequately respond to Defendants’ motion for summary judgment, he should

have sought an extension of time to respond or deferment of consideration of the motion,

pursuant to Federal Rule of Civil Procedure 56(d). Plaintiff may not wait until the summary

judgment motion is granted in Defendants’ favor, and then seek to discover new evidence

and reopen the motion for summary judgment on that ground. Accordingly, to the extent

he seeks to reopen the motion for summary judgment to assert additional evidence,

Plaintiff’s motion is denied.

       On the other hand, to the extent that Plaintiff asserts that this Court should have

remanded his remaining state law claims to the state court, rather than dismissing the

action, such an argument is a valid claim for relief from the judgment under Rule 59(e) or

60(b). When a district court may relinquish jurisdiction over a removed case involving

pendent claims, the court has discretion to remand the case to state court. Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 351 (1988). In determining whether a remand is appropriate,

the court should proceed in the manner that will best accommodate the values of economy,

                                               5
convenience, fairness, and comity. Id. at 351-52. The Supreme Court noted that “[a]ny

time a district court dismisses, rather than remands, a removed case involving pendent

claims, the parties will have to refile their papers in state court, at some expense of time

and money. Moreover, the state court will have to reprocess the case, and this procedure

will involve similar costs,” which, the Court concluded, was itself good reason to remand

pendent state law claims. Id. at 353. Upon further consideration, this Court concludes that

Plaintiff’s remaining state law claims, over which this Court has declined to exercise

supplemental jurisdiction, should be remanded to the state court, in the interest of judicial

economy. Thus, this Court will grant the motion to amend the judgment, in that this Court

will dismiss Plaintiff’s federal claims, and remand the remaining state law claims back to

the Claiborne County Circuit Court.

                                 III.   Conclusion

       Accordingly, for the forgoing reasons, Plaintiff’s motion to alter or amend the

judgment [doc. 47] will be granted in part and denied in part. An order consistent with this

opinion will be entered.



                                                                s/ Leon Jordan
                                                          United States District Judge




                                             6
